IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


AHAB III, INC. AND GINGER                 :   No. 214 MM 2017
KATZENMOYER,                              :
                                          :   Appeal from the Order of the Superior
                   Respondent             :   Court at No. 2249 EDA 2017 dated
                                          :   the Order Dated of the Chester County
                                          :   Court of Common Pleas at No. 2013-
            v.                            :   07561 dated July 13, 2017
                                          :
                                          :
FRANCESCO SATIRO,                         :
                                          :
                   Petitioner             :


                                     ORDER


PER CURIAM
      AND NOW, this 12th day of January, 2018, the Emergency Application for Stay is

denied.